[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
[ENTRY OF JUDGMENT]
The defendant having accepted the additur of the court as set forth in the court's memorandum of decision on motion to set aside the verdict, memorandum filed February 11, 1994 the court set the matter down for a Collateral Source hearing, pursuant to General Statutes 52-225a(b)(c). The parties stipulated that the net collateral source payments (benefits paid less attributed premiums paid for benefits) is in the net amount of $583.37. The court therefore enters judgment for the plaintiff Patrick M. Swan in the amount of $10,426.78, and judgment in the amount of $50.00 for the plaintiff Linda A. Swan.
The court further orders costs for the respective parties as follows. Costs for the plaintiffs are awarded in the amount of $462.30 in accordance with the submitted bill of costs. (Deposition cost is $30.00, CGS 52-257(b)(2).
The defendant is entitled to costs incurred subsequent to his offers of judgment of November 9, 1993, which was not accepted by the plaintiffs, and which offer was for an amount greater than the amount recovered by the plaintiffs in the action. General Statutes Sec. 52-195 (b).
The court awards costs to the defendant as follows:
Trial Proceedings             $ 75.00
              Witness: Police Officer BARSE                   40.00 (CGS 52-260(c)
              Subpoena fees: Barse, Furlong, Piotrowski, Swan                           128.20
Dr. Robert Elkin               450.00
             Attorneys fees                  175.00 ------- $868.20
Judgment enters accordingly. CT Page 4531
L. Paul Sullivan, J.